DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
 In the After Final Amendment Applicant has added the limitations of dependent claim 3 into independent claim 1. The additional independent claims have applied the same amendment.  
Applicant cites and characterizes the portions of the specification of Shetty used to rejection claim 3 and then states “Shetty at most discloses that mood features are 
Therefore, Applicant concludes that Shetty fails to teach clustering content characteristic vectors of all the candidate videos to obtain a plurality of clustering results; and for each clustering result, a cluster similar video corresponding to each candidate video in the clustering result, and defining the cluster similar video corresponding to each candidate video in the clustering result, and defining the cluster similar video corresponding to each candidate video in the clustering result as the similar candidate video corresponding to each candidate video, based on the similarity of the content characteristic vectors, each component of the content characteristic vector of the candidate video corresponding to a content characteristic of the candidate video, the content characteristic of the candidate video comprising text in an image in the candidate video. The Examiner respectfully disagrees. 
In regards to Applicant’s characterization of the teachings of Shetty and then concluding that Shetty cannot be interpreted as the content characteristic vector for each candidate video of amended claim 1 (based on only the Applicant’s characterization), “Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value”. 
see Column 6, Lines 6-52). The system of Shetty then organizes the playlists using different sequencing techniques as defined at Column 7, Lines 14-20 using the clustering results. The Examiner further notes that a transition matrix module 218 also determines similarity between the clusters, which are also used by the sequencing module to further determine similar videos to place into a playlist (see Column 7, Lines 14-45 as previously cited and further note Column 10, Lines 25-27). The Examiner further notes the teachings of previously rejected dependent claim 3, now added to the rejection of the independent claims.
Applicant further argues that Simske fails to teach the same clustering limitations, however as rebutted by the Examiner above, Shetty is used to teach these limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The new limitations added to the independent claims have been addressed in the rejection below.  The Examiner notes that Shetty discloses that each component of the content characteristic vector of the candidate video corresponds to a content characteristic of the candidate video (see Column 1, Lines 64-67 for the extracted moods having descriptors that provide a summary of musical attribute of candidate videos stored in a video repository), however Shetty and Simske fail to U.S. Patent Application No. 8,776,149) prior art reference to teach that a content characteristic of a candidate video comprises text in an image in the candidate video (see the updated rejection below). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (U.S. Patent No. 9,165,255) in view of Simske et al. (U.S. Patent see Patent No. 8,776,149).
	Referring to claim 1, Shetty discloses generating a content characteristic vector for each candidate video of all candidate videos (see Column 6, Lines 41-43) 
Shetty also discloses that finding a similar candidate video corresponding to each candidate video based on similarity of content characteristics vectors (see Column 6, Lines 44-47) comprises: clustering content characteristic vectors of all of the candidate videos to obtain a plurality of clustering results (see Column 6, Lines 44-50 for clustering the mood vectors of all the videos to obtain clustering results) and for each clustering result of the plurality of clustering results, finding, in the clustering result, a cluster similar video corresponding to each candidate video in the clustering result (see Column 7, Lines 14-20 for identifying videos in the clusters to include in a playlist using a digraph routing sequencer), and defining the cluster similar video corresponding to each candidate video in the clustering result as the similar candidate video corresponding to each candidate video, based on the similarity of the content characteristic vectors (see Column 7, Lines 21-45 for the digraph routing technique defining the cluster similar video based on the similarity of the content characteristic vectors), each component of the content characteristic vector of the candidate video corresponding to a content characteristic of the candidate video (see Column 1, Lines 64-67 for the extracted moods having descriptors that provide a summary of musical attribute of candidate videos stored in a video repository).  Further note the Examiner’s rebuttal above for the transition matrix functionality also reading on the above limitations.
see Column 5, Lines 11-20 for finding a recommended video corresponding a target video from all of the videos available on YouTube based on mood similarities of the video content), the target video is a video to be played on a terminal of a user (see Column 3, Lines 24-25) and sending play information of the recommended video corresponding to the target video to the terminal of the user (see Column 5, Lines 8-10 for the user’s client device accessing a web browser to receive web-site data indicating a playlist of recommended videos to play).
	Shetty fails to teach that the content characteristic of a video being associated with images in the video, the content characteristic of the video including at least one of: a type of an object that appears in the images in the video, or text in the images in the video.
	Simske discloses a system that recommends video based on video content characteristics, wherein the video content characteristics of a video are associated with images in the video, the content characteristic of the video including a type of an object that appears in the images in the video (see Paragraph 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video recommendation system, as taught by Shetty, using the video content characteristics data, as taught by Simske, for the purpose of providing viewing recommendations of additional videos that are similar to a given video (see Paragraph 0011 of Simske).
in an image in the candidate video.
	Koch discloses determining a content characteristic of a candidate video comprising text in an image in the candidate video (see Column 6, Lines 1-28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video recommendation system, as taught by Shetty and Simske, using the textual recognition functionality, as taught by Koch, for the purpose of notifying a user when content is available that may of interest to the user (see Column 2, Lines 20-21 of Koch).

	Referring to claim 3, Shetty also discloses that finding a similar candidate video corresponding to each candidate video based on a similarity of content characteristic vectors includes clustering content characteristic vectors of all of the candidate videos to obtain a plurality of clustering results (see Column 6, Lines 44-50 for clustering the mood vectors of all the videos to obtain clustering results) and for each clustering result of the plurality of clustering results, finding, in the clustering result, a cluster similar video corresponding to each candidate video in the clustering result (see Column 7, Lines 14-20 for identifying videos in the clusters to include in a playlist using a digraph routing sequencer), and defining the cluster similar video corresponding to each candidate video in the clustering result as the similar candidate video corresponding to each candidate video, based on the similarity of the content characteristic vectors (see Column 7, Lines 21-45 for the digraph routing technique defining the cluster similar video based on the similarity of the content characteristic vectors).

	Referring to claim 4, Shetty also discloses that the target video is a candidate video among all the candidate videos (see Column 5, Lines 21-44 for selecting a target video among all the videos available on YouTube according to a factor used by the video hosting server 100).
	Shetty also discloses the finding a recommended video corresponding to a target video from all candidate videos based on similarities of content characteristics of the videos comprises defining a similar candidate video corresponding to the target video as the recommended video corresponding to the target video (see Column 6, Lines 29-40 for the curated/target videos being selected based on a video that has been added to a cluster, wherein the cluster that corresponding to the target videos is created based on mood).

	Referring to claims 5 and 7-8, see the rejection of claims 1 and 3-4, respectively.
	Referring to claim 9, see the rejection of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park (U.S. Patent Application Publication 2019/0164209) teaches a text recognition system used in a television shopping application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 9, 2021